DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/8/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2. No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7 and  9-18, 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Valerie de La Poterie (WO 200027350) in view of Geffroy et al. (US 2013/0280197).
Valerie de La Poterie (WO 200027350) (hereinafter La Poterie) discloses a composition for lips  that contains Hance AG 200 N (Hercules) (i.e., at least one polysaccharide alkyl ether comprising at least two different monosaccharide units, each unit comprising at least one hydroxyl group subsisted by C1-C24 alkyl chain) present at 2%, and hydrogenated isobutene (i.e. non-volatile polar hydrocarbon first oil) a 7 %. When calculating the (polysaccharide alkyl ether/polysaccharide alkyl ether + first oil+ third oil *100 ratio by weight it yields 22 %. Ethylated guar gum having a degree of substitution of from 2 to 3 are sold under the trade names N-HANCE AG-200 as evidenced by La Poterie specification page 7. The monosaccharide rings are selected from  galactose and mannose (page 7). The alkyl ether is chosen from guar gum, specifically ethylated guar gum with degree of substitution from 2 to 3 (page 7). The content of the N-HANCE AG-200 is between 2 and 16 % (see all Examples and Example 6 ,e.g., 3 %). Hydrogenated polyisobutene is an ester oil comprising up to 30 carbon atoms. Pigments are disclosed. Furthermore, the third oil is indicated as “optional” and thus not required. The second oil is phenyltrimethicone ( a non-volatile silicone) at 7 %. 
La Poterie  disclose inclusion of volatile oils and that the total weight may be from 20 to 97.90 wt % (see page 5). The volatile films are favorable for obtaining a film with no transfer properties. Dyes can be present from 0 to 70 % (page 7). The composition may include waxes such as beeswax  and may include ones like jajoba oil which is liquid wax at room temperature. The waxes may be present from 0-50 wt % and better still from 5 to 20 % in order not to reduce too much the gloss of the composition and the film deposited on the lips and skin (page 8).  La Poterie et al. disclosed that petroleum jelly (pasty compound as defined by the instant specification) may be present in the liquid fatty phase. The formulations are anhydrous and may contain less than 5 % water (page 8). La Poterie disclose the total liquid fatty phase which can contain nonvolatile fatty phase represents from 0-80 % the total weight of the composition and the phenyltrimethicone is exemplified as high as 28 % in the Examples. The N-HANCE-AG 200R is disclosed as rheology modifier (thickener) capable of thickening or gelling the composition.. 
La Poterie does not specifically disclose the amount of first oil is from the range of 20 to 55% or the amount of the second oil is from 20-60 %. 
Geffroy et al. (US 2013/0280197) (hereinafter Geffroy et al.) disclose liquid lip compositions that contain nonvolatile oil octyldodecanol at 32.97 % and nonvolatile oils dimethiocone (non-volatile silicone) (Examples 7, page 31 and Example 11 page 32) or trimethylsiloxyphenyl dimethicone (Example 10). Geffroy et al. disclose the first oil is preferably octyldodecanol and the second oil is preferably trimethylsiloxyphenyl dimethicone (para 0108 and 0196). Preferably, the non-volatile oil(s) chosen from silicone oils and/or fluoro oils or hydrocarbon-based oil other than the said first oil are present in a total content ranging from 5% to 75% (para 0116, 0121). These include dimethiocones. When the nonvolatile silicone oil is a dimethicone, it is more particularly present in a content of greater than or equal to 5% by weight relative to the total weight of said composition. Such a content makes it possible in particular to obtain the desired gloss effect (para 0135-0136).  According to one preferred embodiment, the non-volatile silicone oil(s) are present in a total content ranging from 5% to 75% by weight, in particular from 10% to 40% by weight and preferably from 15% to 30% by weight relative to the total weight of the said composition (para 0197) and these include trimethylsiloxyphenyl dimethicones (para 0196). The formulations contain a nonvolatile second oil present in amounts from 5-75 % by weight the composition which include phenyl silicones such as trimethylsiloxyphenyl dimethicone (para 0116 and 0197). Geoffrey discloses including an oil with an alcohol function (such as octyldodecanol) and an oil with an ester function and such an additional oil (examples disclosed in para 0109-0113). The amounts taught for the oils (claims 10- 11) overlaps with the instant claims. 
Geffroy et al. disclose inclusion of hydrophilic gelling polymers which can stiffen the composition and such polymers can optionally be modified polymers of natural origin such as guar gum (para 0432-0454 and Examples, particularly Examples 7 and 9). The composition of Geffroy et al. comprises at least 2 % by weight of water which meets a range overlapping less than 5 % by weight water (see para 0360). More particularly, the non-volatile hydrocarbon-based first oil used in a composition according to the invention may especially have plasticizing properties, i.e. it can impart suppleness and comfort to the deposit formed with the composition according to the invention (para 0102) and preferably the first oil is octyldodecanol (para 0108). According to one particular embodiment, a composition according to the invention comprises one or more first non-volatile hydrocarbon-based oil(s) in a content ranging from 5% to 75%, in particular from 10% to 50% by weight and preferably from 20% to 45% by weight relative to its total weight (para 0100). The first oil can be anywhere from 5-75 wt %. Thus, the formulations of La Poterie may comprise 2 and 3 wt % the polysaccharide alky ether and disclose it is optimizable based on the thickening properties it provides. While the highest octyldodecanol Exemplified is 3 wt %, in combination of Geffrey where this oil can be optimized to arrive at compositions that impart suppleness and comfort where it is present from 5-75 wt % would provide for compositions where the composition overlaps with the instantly claimed ratio 3/23 times 100= 13 wt %.  
It would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of the non-volatile polar hydrocarbon oils oil (e.g., octyldodecanol), nonvolatile silicone oils, nonpolar hydrocarbon oils. One would have been motivated do so in order to arrive at formulations that are easy to apply, which allow the production of a thin, light, uniform, glossy and comfortable deposit that, in particular, is sparingly tacky or non-tacky (as disclosed by Geffroy para 0013) and impart suppleness and comfort to the deposit formed with the composition. In cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05.


5.	Claims 1, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Valerie de La Poterie (WO 200027350) and Geffroy et al. (US 2013/0280197) as applied to claims 1, 3-7 and  9-18, 20-21 above, and further in view of Lorant et al. (US 20170035673). 
La Poterie et al. does not disclose where the content of pasty compound varies from 0.5 % to 15 % by weight with respect to the total composition. 
 	Lorant et al. (US 20170035673) disclose use of pasty fatty substances in emulsions is, however, particularly advantageous. Specifically, they make it possible to provide nutrition, comfort and persistence effects that are advantageous for treating the skin (in particular dry skin) while at the same time affording better sensory pleasure than anhydrous compositions. Specifically, unlike anhydrous products that are greasy, tacky and lack freshness, emulsions containing pasty fatty substances are nutritive and afford much better sensory pleasure (para 0003). The pasty substances may be chosen from polyesters resulting from esterification, with a polycarobxylic acid, of an aliphatic hydroxycarboxylic acid ester comprising at least two hydroxyl groups as defined previously and at least one additional fatty substance other than the polyesters. The polyester is present in amount at least equal to 10 % by weight, preferably between 10 and 50 % by weight (para 0218). 
	Lorant et al. does not disclose the pasty substance is from 0.5 to 15 % by weight with respect to the total composition is not disclosed. 
Geffroy et al disclose pasty fatty substances may be from 0.5 to 30 % by weight the total composition (para 0331). It would have been prima facie obvious to include the pasty compound for the stated benefits such as providing nutrition, comfort and persistence effects that are advantageous for treating the skin while at the same time affording better sensory pleasure. . In cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05.


6.	Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Valerie de La Poterie (WO 200027350) and Geffroy et al. (US 2013/0280197)
as applied to claims 1, 3-7 and  9-18, 20-21   above and further in view of Amagase (US 20160120792) and Fiume et al. “Safety Assessment of Alkyl Esters Used in Cosmetics”. 
La Poterie et al. has been discussed supra and does not disclose the third oil present from 5 to 40 % by weight is coco-caprylactacte/caprate. La Poterie et al. does disclose alkyl esters such as isopropyl myristate but does not disclose coco-caprylactate/caprate. 
	Amagase (US 20160120792) (hereinafter Amagase) discloses that coco-caprylactate/caprate is an emollient and that emollients provide relief of dryness (para 0011 and 0024). 
	The amount of coco-caprylactate/caprate is not disclosed however, Amagase disclose cosmetic compositions where emollients include coco-caprylate caprate and are typically present from 2 wt % to 25 wt %. 
	Fiume et al. “Safety Assessment of Alkyl Esters Used in Cosmetics” disclose the alkyl esters that are safe and nonirritating include coco-caprylate/caprate and isopropylmyristate.
It  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include coco-caprylate/caprate in the formulations of La Poterie for the purpose of providing a emollient skin feel. 


7.	Claims 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Valerie de La Poterie (WO 200027350) and Geffroy et al. (US 2013/0280197)
as applied to claims 1, 3-7 and  9-18, 20-21   above and further in view of Arnaud et al. (US Patent 5, 961, 998). 
	La Poterie has been discussed supra. The examples are anhydrous. While Geffroy et al focuses on aqueous based cosmetic composition, Geffroy et al. does mention that in the context of caring for the lips, it is desirable to introduce active agents such as moisturizes and lipstick formulations are generally anhydrous and that the introduction of such actives such a glycerol can cause stability problems (para 0012) thus the references is focused on stabilizing actives. Geffroy was relied upon for the oils. Furthermore, Arnaud et al. (US Patent 5,916, 998) (hereinafter Arnaud et al.) disclose lipsticks where thickening of the oils (or of the phases which are liquid at room temperature) makes it possible to limit exudation of the oils from the solid composition and in the case of lipsticks, to limit or prevent the migration of the colored film in the wrinkles and fine lines around the lips (col. 1, lines 20-30). The compositions may comprise water from 0-95 % (col. 6, lines 28-30). In other words, the compositions may or may not be anhydrous. The preferred polysaccharide is ethyl guar (Examples). The ethyl guar is present in 4 % wt (examples 8-10). The aromatic-group containing oil include the phenylsilicone sold under the trade name Belsil PDM 1000 (col. 4, .lines 17-31) (i.e., trimethylsiloxyphenyl dimethicone).  The aromatic-group containing oil is present from 1-99.8 % the composition. Arnaud et al. further discloses additional  oils in the liquid fatty phase, including octyldodecanol (col. 5, lines 21-25 and 62-64) which may be present from 0-99 % relative to the liquid fatty phase. (col. 6, lines 5-6).  Thus, the oils taught in Arnaud which may optionally be included in anhydrous or water containing compositions are the same as those and overlap in amounts as the oils  disclosed in Geffroy. Thus, even though Geffroy is concerned with aqueous formulations, Arnaud discloses that it would have been obvious to utilize these oils in formulations that include anhydrous compositions. Therefore these oils can be present in both aqueous or anhydrous compositions. Arnaud et al. discloses that the alkyl ether concentration depends on the desired pharmaceutical form and the desired consistency of the composition, as well as on the amount of oil to be thickened. In particular, the weight ratio of the amount of liquid fatty phase to the amount of thickener is chosen, for example, in the range from 5 to 500. The composition according to the invention can contain, for example, an amount of polysaccharide ether ranging from 0.2 to 16% of the total weight of the composition, preferably from 0.5 to 16% and better still from 1.5 to 8%. By virtue of this specific thickener and this choice of fatty phase, the composition according to the invention makes it possible to obtain a glossy film on the skin or the lips. It is also possible to obtain, in combination with ingredients known to rigidify or solidify the composition, a solid product in the form of a supple paste or a stick which has improved cosmetic properties when compared with the thickened compositions of the prior art. In particular, it is possible to obtain a tube of lipstick, a concealer stick or a cast foundation, which is soft to apply, has a glossy appearance and in which the liquid fatty phase does not exude. Furthermore, in the more specific case of a lipstick, the pigment-filled oils do not migrate in the wrinkles and fine lines in the comers of the lips. Geoffrey is also concerned with formulations for the lips that show good cosmetic properties in terms of gloss and comfort (para 0001).
It would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of the non-volatile polar hydrocarbon oils oil (e.g., octyldodecanol), nonvolatile silicone oils, nonpolar hydrocarbon oils. One would have been motivated do so in order to arrive at formulations that are easy to apply, which allow the production of a thin, light, uniform, glossy and comfortable deposit that, in particular, is sparingly tacky or non-tacky (as disclosed by Geffroy para 0013) and impart suppleness and comfort to the deposit formed with the composition. The oils can be present in either aqueous or anhydrous formulations as in view of Arnaud to achieve lip care formulations that are soft to apply, has a glossy appearance in which the liquid fatty phase does not exude.  In cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05. There would be a reasonable expectation of success in combining Geffroy and Arnaud et al. because both are concerned with gloss and comfort and disclose the same oils which may be used in anhydrous or aqueous formulations as disclosed by the teachings of Arnaud. 

RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants argue that the claimed invention requires a specific relationship for the polysaccharide alkyl ether and the first and optimally third non-volatile oils. As demonstrated in the examples, particularly examples 1 and 2, compositions containing identical ingredients in identical amounts, except that they differ in the specific weight ratio required in the claims, have vastly different stability and/or transfer resistance properties. These differences cannot have been expected from de la Poterie’s disclosure. Applicants state de la Poterie does not recognize the critical relationship 
	Geffroy is directed to alkylcelluloses and cellulose is comprised of glucose monomers thus does not fall within the amended claims. Geffroy does not teach the polysaccharide alkyl ether as claimed and does not teach about the critical relationship among the required polysaccharide alkyl ethers and oils reflected in the claims. 
	In response, the Examiner respectfully submits that the  reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). Geffroy was not relied upon for the polysaccharide alkyl ether as that was met by  La Poterie. Applicants are asserting the criticality and unexpected results however, the Examples are not commensurate in scope with the claims. Once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing. See MPEP 716.02(d). In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or whether or not there is adequate basis for reasonably concluding that the number and variety of species included by the claims would behave in the same manner as those tested. The instant claims are not considered to be commensurate with the showing. The ethyl guar and/or the octyldodecanol are the two ingredients which differ between the 

CONCLUSION 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CORRESPONDENCE
10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615